Citation Nr: 1029113	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  98-18 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
foot disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a lumbar 
spine disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
shoulder disability.

4.  Entitlement to service connection for a right shoulder 
disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for spondylosis of the 
cervical spine, to include as due to an undiagnosed illness or 
secondary to bilateral shoulders.

6.  Entitlement to service connection for bilateral 
patellofemoral syndrome, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.

9.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.

10.  Entitlement to an initial compensable evaluation for 
hypertension prior to July 24, 1997.

11.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension from July 24, 1997.

12.  Entitlement to an initial compensable evaluation for a 
residual scar from cyst removal, left temple.

13. Entitlement to an initial compensable evaluation for a 
residual scar from excision of lump, top of the head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to March 1992, 
with service in the Southwest Asia Theater from October 1990 to 
March 1991.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In a November 2008 statement of the case, the RO determined that 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left shoulder disability 
had been received.  However, the Board is required to address 
these particular issues (e.g., the new and material claim) in the 
first instance.  The Board has the jurisdiction to address a new 
and material issue and to reach the underlying de novo claim.  If 
the Board determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material claim 
is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. 
Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).  Thus, despite the fact that in the 
present case the RO has already determined that new and material 
evidence sufficient to reopen the Veteran's previously denied 
claim for service connection for a left shoulder disability has 
been received, the Board will proceed, in the following decision, 
to adjudicate this new and material issue in the first instance.


In December 2005, the Board remanded the matter to obtain 
additional evidence in support of the Veteran's claims, provide 
examinations for his service-connected scars and hypertension, 
and readjudicate his claims.  In December 2005 and March 2007 
letters, the RO requested information regarding obtaining 
evidence on his behalf.  The Veteran was provided examinations in 
January 2006, May 2008, and June 2008.  Lastly, his claims were 
readjudicated in a November 2008 supplemental statement of the 
case.  

In January 2010, the Board remanded the case again to afford the 
Veteran a travel board hearing.  In April 2010, the Veteran 
presented testimony before the undersigned in a travel board 
hearing.  Thus, there is compliance with the Board's December 
2005 and January 2010 remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting that where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  The case has been 
returned to the Board. 

As previously noted by the Board in the January 2010 remand, 
the issue of service connection for a left foot injury has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it again is referred to the AOJ 
for appropriate action.  

The issues of service connection for a right foot disability, a 
lumbar spine disability, a left shoulder disability, a right 
shoulder disability, spondylosis of the cervical spine, bilateral 
patellofemoral syndrome, memory loss, fatigue, and night sweats; 
and increased evaluations for hypertension from July 24, 1997, a 
residual scar from cyst removal, left temple, and a residual scar 
from excision of lump, top of the head are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The RO denied service connection for a right foot disability, 
a lumbar spine disability, and a left shoulder disability in an 
August 1983 rating decision and the Veteran did not appeal.

2.  Evidence submitted since August 1983 is so significant that 
it must be considered in order to fairly decide the merits of the 
claims of entitlement to service connection for a right foot 
disability, a lumbar spine disability, and a left shoulder 
disability. 

3.  For the period prior to July 24, 1997, the Veteran's 
diastolic blood pressure readings were predominantly below 100.


CONCLUSIONS OF LAW

1.  The August 1983 RO decision that denied service connection 
for a right foot disability, a lumbar spine disability, and a 
left shoulder disability is final.  38 U.S.C. 
§ 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  New and material evidence has been received to reopen the 
claims for service connection for a right foot disability, a 
lumbar spine disability, and a left shoulder disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

3.  The criteria for an initial compensable evaluation for 
hypertension prior to July 24, 1997, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.104, 
Diagnostic Code 7101 (as in effect prior to January 12, 1998). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claims of whether new and material evidence has been 
received to reopen claims of entitlement to service connection 
for a right foot disability, a lumbar spine disability, and a 
left shoulder disability, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating these claims.  This is so because the Board is 
taking action favorable to the Veteran on these issues and a 
decision at this point poses no risk of prejudice to him.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

As to the claim for an initial evaluation in excess of 10 percent 
for hypertension from July 24, 1997, in correspondence dated in 
April 2001, January 2003, and December 2005, RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In the 
December 2005 letter, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based on 
all the evidence in a November 2008 supplemental statement of the 
case.  The Veteran was able to participate effectively in the 
processing of his claim. There is no indication in the record or 
reason to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations.  The 
reports of these examinations reflect that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examination reports are adequate for 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Veteran and his representative have not 
contended otherwise.  Furthermore, as noted above, the Veteran 
presented testimony before the undersigned.  Thus, the duties to 
notify and assist have been met.
Analysis

New and Material Evidence Claims

In an August 1983 rating decision, the RO denied service 
connection for a right foot disability, a lumbar spine 
disability, and a left shoulder disability.  The Veteran was 
informed of that decision and he did not file a timely appeal.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The August 1983 
rating decision is final because the Veteran did not file a 
timely appeal.  38 U.S.C. § 4005 (c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1983).

The claims of entitlement to service connection for a right foot 
disability, a lumbar spine disability, and a left shoulder 
disability may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  It is observed that 38 C.F.R. § 3.156(a), 
pertaining to new and material evidence, was revised effective 
August 29, 2001.  Such amendments expressly apply only to claims 
filed on or after that date.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  As the Veteran's claim to reopen was submitted 
in May 1995, prior to the effective date of the amendment, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim. 
	
            38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).   However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

In denying the claims for service connection for a right foot 
disability, a lumbar spine disability, and a left shoulder 
disability in August 1983, the RO, in part, determined that there 
was no evidence the Veteran currently had any of the claimed 
disabilities.  Evidence at that time included service treatment 
records and a VA examination report. 

The new evidence since the August 1983 rating decision consists 
of VA and private medical records, and VA examination reports.  
The evidence shows current diagnoses for each of the claimed 
disabilities.   There is a diagnosis of hallux valgus deformity, 
spondylosis of the lumbar spine, and left shoulder rotator cuff 
tendonitis.  Accordingly, the Veteran has submitted new and 
material evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claims.  

Thus, the claims for service connection for a right foot 
disability, a lumbar spine disability, and a left shoulder 
disability are reopened.  See 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

An initial compensable evaluation for hypertension prior to July 
24, 1997

The Veteran has been assigned a noncompensable evaluation for his 
hypertension for the period prior to July 24, 1997.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

Since the initial grant of service connection, the Veteran's 
hypertension has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board will thus consider entitlement to 
"staged ratings" in this case.  The Board notes that by assigning 
a 10 percent evaluation for the period beginning July 24, 1997, 
the RO has staged the ratings as contemplated by Fenderson. 

The Board notes that since the Veteran submitted his initial 
application for compensation in March 1992, the Rating Schedule 
was revised with respect to the regulations applicable to 
cardiovascular system disabilities, including Diagnostic Code 
7101 for hypertenion.  This change became effective January 12, 
1998.  62 Fed. Reg. 65207 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104).

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).

Prior to January 12, 1998, a 10 percent rating for hypertension 
was warranted when diastolic pressure was predominantly 100 or 
more, and when continuous medication was necessary to control 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.   A 20 percent rating was warranted 
when diastolic pressure was predominantly 110 or more with 
definite symptoms, a 40 percent rating was warranted for 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms, and a 60 percent rating was warranted for 
diastolic pressure predominantly 130 or more and severe symptoms.  


Note (1) to Diagnostic Code 7101 provided that:  For the 40 
percent and 60 percent ratings under code 7101, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.

38 C.F.R. § 4.104, DC 7101 (effective prior to January 12, 1998).

The medical evidence of record demonstrates numerous blood 
pressure readings during the applicable period of the Veteran's 
claim, all of which fall well short of the measurements required 
for a compensable rating.  Specifically, the Veteran's service-
connected hypertension was manifested by blood pressure readings 
of 154/100 mm/Hg and 140/90 mm/Hg in September 1992; 128/82 
mm/Hg, 120/80 mm/Hg, 128/89 mm/Hg, 126/84 mm/Hg, and 127/75 mm/Hg 
in October 1992; 122/86 in February 1993; 120/74 mm/Hg and 108/62 
mm/Hg in June 1995; 143/82 mm/Hg, 140/80 mm/Hg, 149/92 mm/Hg, 
147/89 mm/Hg, and 148/85 mm/Hg in September 1995; 132/86 mm/Hg in 
October 1996; 126/84 mm/Hg in December 1996; 130/80 mm/Hg in 
January 1997; 136/106 mm/Hg in February 1997; and 146/96 mm/Hg in 
February 1997.  While on one occasion a diastolic pressure 
reading of 100 was noted, the readings were predominantly well 
below 100.  Additionally, while the record shows that the Veteran 
required medication to control his hypertension, there is no 
history of diastolic pressure predominantly 100 or more.  
Accordingly, the criteria for a compensable (10 percent) or 
higher disability rating for the Veteran's service-connected 
hypertension have not been met.

The Board further finds that, since the effective date of service 
connection up to July 24, 1997, there were no distinct periods of 
time during which the Veteran's hypertension was compensable.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

Finally, the Veteran has not been hospitalized for his disability 
and no evidence suggests this disability prevented him from 
working.  The existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the Veteran working or 
seeking work.  A referral for consideration of an extraschedular 
rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the application 
to reopen a claim for service connection for a right foot 
disability is allowed.  To that extent only, the appeal is 
allowed.

New and material evidence having been received, the application 
to reopen a claim for service connection for a lumbar spine 
disability is allowed.  To that extent only, the appeal is 
allowed.

New and material evidence having been received, the application 
to reopen a claim for service connection for a left shoulder 
disability is allowed.  To that extent only, the appeal is 
allowed.

Entitlement to an initial compensable evaluation for hypertension 
prior to July 24, 1997, is denied.


REMAND

In March 2007 statement, the Veteran indicated that he was being 
treated for his various disabilities at the VA Medical Center in 
Vinson and the local community based outpatient clinic in Macon.  
He indicated that he had received treatment from 2004 to the 
present.  The Veteran also testified at his April 2010 hearing 
that he was seen every six months to one year for his left 
shoulder disability.  A review of the claims folder reveals that 
VA treatment records dated up to February 2006 have been 
associated with the claims folder.  Because VA is on notice that 
there are records that may be applicable to the Veteran's claims 
and because these records may be of use in deciding the claims, 
these records are relevant and should be obtained on remand.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that his right foot disability is due to an 
injury in 1984 in Europe when his foot got caught in a tank and 
was crushed.  He stated that he was treated at the battalion aid 
station in the field with Motrin and prescribed platform shoes.  
The Veteran, as a lay witness, is competent to testify as to the 
occurrence of an in-service injury or incident where such issue 
is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record shows a current right foot disability (e.g. 
hallus valgus).  Service treatment records show that the Veteran 
had a swollen right ankle in September 1981, was seen in January 
1986 and November 1986 for right hammertoe, and was noted to have 
chronic foot problems in November 1986.  On the Report of Medical 
History at service discharge, the Veteran indicated having/having 
had foot trouble.  Accordingly, he should be provided an 
examination to determine the nature and etiology of any current 
right foot disability. 

The Veteran generally contends that he has a bilateral shoulder 
disability, cervical spine disability, lumbar spine disability, 
and bilateral patellofemoral syndrome due to service.  
Specifically, he asserts that he was bounced around in tanks 
during service causing his current disabilities.  The Veteran's 
DD 214 shows that he was an armor crewman for over 12 years 
during service.  The record also shows current diagnoses for each 
of the claimed disabilities. 

Additionally, he asserts that his right shoulder was injured by 
playing basketball every night while in Germany and that he now 
receives shots in his shoulder approximately three times a year.  
On the Report of Medical History at service discharge, the 
Veteran indicated having/having had painful or trick shoulders.  

The Veteran contends that he injured his back in service when he 
fell on his buttocks during service.  He indicated that he was 
treated by a troop medic with Motrin.  Service treatment records 
show that the Veteran complained of low back pain in November 
1979 and June 1980.  On the Report of Medical History at service 
discharge, the Veteran indicated having/having had recurrent back 
pain.  

As to the cervical spine disability, the Veteran has testified 
that did not have problems during service but started having 
problems two years after service discharge.  The Veteran asserts 
that he believes his cervical spine disability is due to his 
shoulder disability.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation is 
payable for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was either 
caused or aggravated by a service-connected disability.  38 
C.F.R. § 3.303, 3.310.

As to the bilateral patellofemoral syndrome, on the Report of 
Medical History at service discharge, the Veteran indicated 
having/having had locked knee.  

The Veteran has provided competent testimony regarding the 
incurrence of a bilateral shoulder, cervical spine, lumbar spine, 
and bilateral patellofemoral syndrome during service and the 
record reflects that he indicated having problems with each of 
these claimed disabilities (except a cervical spine disability) 
at service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).   Because he is not competent, however, to 
relate his in-service symptoms to any currently diagnosed 
disorders, and such relationship remains unclear to the Board, 
the Board finds that VA examinations are necessary in order to 
fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As to the service connection claims for memory loss, fatigue, and 
night sweats all due to an undiagnosed illness, a January 1997 
report entitled "Gulf War evaluation" noted the Veteran's 
complains of night sweats and short term memory.  However, there 
is no diagnosis or discussion pertaining to these complaints.  As 
such, the Board finds it necessary to remand the claims for the 
Veteran to be afforded a VA examination regarding his claimed 
conditions, including an examination pursuant to the Persian Gulf 
protocol.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the VA Healthcare System, 
specifically to include those dated since 
2006.  All efforts to obtain these records 
must be documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.	Schedule the Veteran for a VA orthopedic 
examination for the purpose of 
ascertaining the nature of any current 
right foot,lumbar spine, bilateral 
shoulder, bilateral knee and cervical 
spine disability and determining whether 
it is etiologically related to his period 
of active service.

The examiner should specifically offer an 
opinion as to whether it is as likely as 
not (50 percent probability or greater) 
that the Veteran's current right foot 
,lumbar spine, bilateral shoulder and knee 
disabilities as well as any cervical spine 
disabilities are etiologically related to 
his period of active service including the 
documented in service complaints noted 
above. 

In rendering any opinion, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the right foot 
disability, including the fact that his 
right foot got caught in a tank during 
service and that he was bounced around 
inside a tank for 12 years causing his 
other orthopedic disabilities and that he 
also injured his right shoulder playing 
basketball in service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where 
the examiner did not comment on a 
Veteran's report of in-service injury and 
instead relied on the lack of evidence in 
the service medical records to provide a 
negative opinion).

The relevant documents in the claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, should be provided.






If the examiner does not find that the 
Veteran has a cervical spine disorder 
directly related to service, he should 
indicate whether the cervical spine 
disability is either caused by or 
permanently aggravated by Veteran's 
bilateral shoulder disability.  If the 
bilateral shoulder disability aggravated 
(i.e., permanently worsened) the cervical 
spine disability, the examiner should 
identify the percentage of disability 
which is attributable to the aggravation, 
if possible.  See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995); see also 38 C.F.R. § 
3.310 (2009).



3.	Provide the Veteran a VA Gulf War 
Guidelines examination to identify all 
current disabilities underlying the 
Veteran's reported memory loss, fatigue, 
and night sweats, in order to determine 
the nature and etiology of such 
disabilities.  The entire claims file and 
a copy of this Remand should be made 
available to and reviewed by the examiner.  
A complete history of the claimed 
disabilities should be obtained from the 
Veteran.  All necessary tests and studies 
should be performed, and all findings must 
be reported in detail.

The examiner should follow the established 
protocol for qualifying chronic 
disabilities under 38 C.F.R. 
§ 3.317.  In regard to any memory loss, 
fatigue, and night sweats diagnosed, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has memory loss, 
fatigue, and/or night sweats which can be 
attributed to a known clinical diagnosis.

Alternatively, the examiner must comment 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any memory loss, fatigue, and night 
sweats found on examination can be related 
to the Veteran's period of active service, 
and particularly to his service in the 
Southwest Asia Theater of Operations.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

4.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

5.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


